Citation Nr: 0412230	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  01-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include consideration of whether the 
veteran's death by suicide was an act of insanity.

2.  Entitlement to dependents' education assistance benefits 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had had active duty from August 1995 until his 
death due to suicide in August 1998.  The appellant is the 
custodian of the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in Reno, Nevada, currently has 
jurisdiction over the case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  A review of the record 
reflects that additional development is warranted in this 
case.

The available evidence reflects that the veteran departed his 
assigned unit in Fort Hood, Texas, in June 1998 and went 
home.  He had assignment orders to South Korea and should 
have reported there in July 1998.  He was reportedly absent 
without leave (AWOL) at the time of his death on August [redacted], 
1998, when he committed suicide.  The evidence reflects that 
the veteran had called his estranged wife on the date of his 
death and told her that he was going to kill himself.  The 
record also references a suicide note left by the veteran 
which apparently explained the reasons for his suicide. 

Applicable law provides that dependency and indemnity 
compensation (DIC) benefits may not be awarded if death 
resulted from the veteran's own willful misconduct.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(a), (b).  "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
See 38 C.F.R. § 3.1(n)(1), (3).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  See 38 C.F.R. § 
3.302.  A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).  Id.  It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.  Id.  
Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  Id.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Id.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
Id.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.  Id.; 
Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 C.F.R. § 
3.302 (2003).

The instant appeal was adjudicated on a rebuilt claims 
folder.  There are no service medical records available for 
review.  The ROs which have had jurisdiction over the case 
include those in Houston, Texas, and Reno, Nevada.  On 
remand, a search for the veteran's original claims folder 
from all possible sources should be undertaken.  Additional 
efforts are also warranted to obtain his complete service 
medical and service personnel records.    

Also critical in making a determination in this case is the 
veteran's suicide note, which was referenced in the January 
2001 Statement of the Case (SOC).  However, this is not 
currently of record.  In fact, the sheriff's department 
Offense Report, Supplement of Offense Reports and a copy of 
the veteran's suicide note, all of which were reportedly 
received on November 22, 1999, according to the SOC, are not 
currently in the claims folder.  Accordingly, the sheriff's 
department should be contacted to obtain these and any 
additional records pertaining to the veteran's case.  

Additionally, the appellant has not been provided full and 
appropriate notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  The correspondence sent to the appellant 
in November 2003 does not satisfy the current requirements of 
the VCAA with regard to notification.  The appellant was not 
informed, consistent with 38 U.S.C. § 5103(a) and 38 C.F.R § 
3.159, as to the full requirements for VCAA notification, 
including that she should provide any evidence in her 
possession that pertains to the claims.  Finally, on remand 
the RO should address whether the veteran's daughter is a 
proper claimant in this case.  See 38 U.S.C.A. § 1313(a) 
(West 2002).

Accordingly, the claim is REMANDED for the following:

1.  Provide the appellant appropriate notice 
under the VCAA concerning her claims.  Such 
notice should 1) inform her about the 
information and evidence not of record that 
is necessary to substantiate the claims; 2) 
inform her about the information and 
evidence that VA will seek to obtain on her 
behalf; 3) inform her about the information 
or evidence that she is expected to provide; 
and 4) request or tell her to provide any 
evidence in her possession that pertains to 
the claims.

2.  The ROs in Houston, Texas, and Reno, 
Nevada, should conduct searches for the 
veteran's original claims folder and 
document for the record that such searches 
were conducted, as well as the results.  

3.  The RO should contact the National 
Personnel Records Center and any other 
indicated agency, and request copies of the 
veteran's complete service medical and 
service personnel records, including all 
records concerning the circumstances 
surrounding his death.  If these records are 
not available, this must be documented for 
the record.  

4.  The RO should make arrangements to 
obtain the Offense Report, Supplement of 
Offense Reports, and a copy of the veteran's 
suicide note, as well as any other records 
pertaining to the veteran's case, from the 
sheriff's department.    

5.  Readjudicate the appellant's claims, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  In so doing, the RO should 
address whether the veteran's daughter is a 
proper claimant in this case.  See 
38 U.S.C.A. § 1313(a) (West 2002).  If the 
decision with respect to the claims remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

